Citation Nr: 0803153	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-34 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
injuries including arthritis of both knees, both shoulders, 
and right ankle.

2.  Entitlement to an increased evaluation for right knee 
disability characterized as chondromalacia, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for left knee 
disability characterized as chondromalacia, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1965 to January 
1969.  He was born in August 1946.

This appeal to the Board of Veterans' Appeals (Board ) is 
from action taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran's service medical records (SMRs) now of record 
are limited.  However, the available SMRs reflect the history 
of bilateral knee pain which had caused him to fall.  A 
radiological evaluative report showed the presence of 
bilateral "old" Osgood-Schlatter's disease of both knees, 
with identified separation of the right tibial tubercle.  
Another notation appears to show bilateral subluxing 
patellae.  In January 1966, he was noted to have growths on 
both shoulders; at least one keloid was removed.  In July 
1966, he lacerated the base of the heel of his left foot.  

The veteran has reported that he injured both of his knees, 
his shoulders, and his right ankle or heel in service.

Since service, the veteran has a history of falls, many of 
which appear to have been attributed to one or both knees 
giving out.  Some of these injuries occurred at work, while 
others occurred during his personal time.  There is 
documentation of some of them.  Residuals of these falls have 
involved his knees and shoulders, and one or both ankles.  

It should be noted in that regard that just because the fall 
may have occurred at the workplace does not necessarily 
negate the impact his service-connected disabilities may have 
had on the cause(s) of a fall.

Some Workmen's Compensation clinical documentation is of 
record.  However, the veteran is now in receipt of Social 
Security Administration (SSA) benefits, records from which 
are not in the file.  

It is of noted that for apparently different reasons, at one 
time or another, both VA and Workmen's Compensation findings 
have excluded "arthritis" from payments for various knee or 
shoulder disabilities.  It is not clear what the clinical 
basis for that distinction was, as regards several of the 
claimed disabilities.  

Where VA has actual notice that the appellant is receiving 
disability benefits from the SSA, the duty to assist requires 
VA to obtain a copy of the decision and the supporting 
medical records upon which the award was based.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Because such records may 
be useful in adjudicating the veteran's claim, the Board 
finds that an effort should be made to obtain them.

Finally, many of the current claims rest on a purported 
secondary relationship between falls due to service-connected 
knee problems and additional disabilities.  

Secondary service connection may be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was 

aggravated by a service-connected disease or injury unless 
the baseline level of severity of the non-service-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the non-service-connected disease or 
injury.  The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

    (a) If the veteran has further 
information available with regard to 
specific falls which were said to have 
been caused by his knees giving-way, he 
should submit it.  This data could include 
things such as witness statements, as he 
has provided for a 1995 fall, or clinical 
reports, work incident reports, etc.  VA 
should assist as feasible.

    (b)  An attempt should be made to 
acquire all remaining service medical 
records.


    (c)  All pertinent SSA disability 
benefits records should be obtained and 
attached to the file.

    (d) Up-to-date VA and private treatment 
records for the claimed disabilities 
should be added to the file.

2.  The veteran's case should be submitted 
to a VA orthopedic physician who has not 
previously assessed his case.  The entire 
file should be made available for review.

The physician should provide written 
answers, with supporting rationale, to the 
following questions: 

    (a) when did the veteran develop 
arthritis of the right or left knee; 

    (b) how can the arthritis of the right 
or left knee be distinguished from other 
already service-connected knee 
disabilities, including Osgood-Schlatter's 
disease and chondromalacia; 

    (c) did falls caused by either knee 
giving way cause or in any way contribute 
to current shoulder, knee, or ankle 
problems; 

    (d) to what are current findings of 
residuals of injuries to both shoulders, 
both knees, and his right ankle 
attributable; 

    (e) is arthritis in one joint 
distinguishable from arthritis in the 
other joints, and by what?

3.  The claim should be reviewed on all 
bases, and if the decision remains 
unsatisfactory, an SSOC should be issued 
and the veteran and his representative 
should be afforded a reasonable 
opportunity to respond.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the U.S. Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

